IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 95 MM 2016
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
WANYA ROSSER,                                 :
                                              :
                     Petitioner               :


                                         ORDER



PER CURIAM

       AND NOW, this 26th day of September, 2016, the Petition for Leave to File

Petition Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was once

again negligent, Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal.

See Pa.R.Crim.P. 122.

       Counsel is DIRECTED to file a Petition for Allowance of Appeal within 5 days of

this order.